Citation Nr: 0329955	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1953 to December 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1989 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In June 1990 
the issue was remanded to the RO for additional development.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  PTSD was not manifest in service and is not attributable 
to service.  

2.  The veteran was not engaged in combat with the enemy.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are unavailable.  The veteran's DD 
Form 214 shows that his awards and decorations include an ROK 
Presidential Unit Citation.  Service records reflect that his 
military occupational specialty (MOS) was general 
construction.  

VA inpatient treatment records, dated from October 1984 to 
November 1984, note a history of chronic anxiety neurosis.  
The relevant diagnosis was anxiety neurosis.  

VA outpatient treatment records, dated in May 1989, reflect 
the veteran's complaint of problems with his nerves.  He 
related that the problem had begun in 1956 and had continued 
to get worse.  The diagnoses were anxiety disorder and 
dysthymic disorder.  

On VA examination in September 1989, the examiner noted the 
veteran's reported history of having worked inside boxcars, 
unloading dead bodies during service.  The veteran denied 
exposure to fire fights, grenade attacks, bombings, and 
landmines.  The diagnosis was dysthymic reaction.  The 
examiner stated that he saw no evidence by history or direct 
mental status examination that the veteran fully met the 
criteria fully for PTSD related to service in Korea.  

On VA examination in September 1989, the veteran complained 
of having weird dreams, and recalled he was bringing back 
dead bodies in boxes from Korea.  The diagnosis was a history 
of depressive neurosis with PTSD.  

In a June 1990 statement in support of the claim, the 
veteran's representative stated that during service in Korea, 
the veteran had been assigned to guard duty for several 
railroad boxcars that contained dead American soldiers 
awaiting shipment home.  The statement notes that, on one 
occasion, the veteran entered an unlocked boxcar during the 
night and was confronted with stacks of bodies.  

In a statement in support of the claim, received in July 
1999, the veteran related that during service in the fall of 
1953, he was involved in "Operation Glory."  He stated that 
all of the dead bodies of soldiers from the Korean War were 
sent to Puson by train and subsequently loaded on a ship to 
be sent home.  He conveyed that while attached to the 521 
Signal Base Depot, his duty was to guard one of the boxcars 
full of bodies.  He indicated that he accidentally walked 
into one of the unlocked boxcars full of bodies.  

On VA examination in November 1998, the veteran indicated 
that he had had sleep difficulties and nightmares since 
separation in 1954.  He stated that during service in Korea, 
he had been assigned to the 521 Signal Base Depot Company.  
He reported a history of having been selected by his Unit 
Commander to search a tunnel that led into North Korea.  He 
stated that while he and three others were in the tunnel, 
there was an explosion, killing all but the veteran.  The 
veteran indicated that he had also witnessed dead bodies 
being dug up during service.  He reported a history of having 
been responsible for loading body bags onto railcars and 
stated that one of the bodies fell out of the bag and that he 
had to rebag the body.  The diagnosis was PTSD, chronic.  The 
examiner noted that the veteran described the incident 
involving the tunnel explosion as the most stressful 
situation he encountered during service in Korea.  

On VA examination in November 1999, the examiner stated that 
the C-file had been reviewed.  The report of examination 
notes the veteran's reported history of having had 
difficulties since separation in 1955.  The examiner noted 
the veteran's report of having been assigned to guard several 
railroad boxcars containing dead American soldiers awaiting 
shipment home from Korea.  The veteran related that one night 
he had entered an unlocked boxcar and noticed a stack of dead 
bodies lining the car.  The examiner stated that the veteran 
did poorly on providing details of the in-service stressors.  
The examiner opined that in view of the veteran's history, 
current symptomatology, psychotropic medications history, and 
particularly the observation/body language, that the veteran 
had PTSD.  

In a November 2000 statement in support of the claim, the 
veteran indicated that one of the individuals that was with 
him in the tunnel in about May 1954, and who was killed 
during the explosion, along with a French Colonel and a 
Korean soldier, was a Korean civilian named "Kimsee."  He 
also stated that following the explosion, his leg had been 
caught on rocks, and that one of the dead men's head landed 
on him before he was able to dig himself out and get rescued 
by Korean civilians.  

In an August 2001 statement in support of the claim, the 
veteran stated that during service in Korea, he was part of a 
crew of four that entered a tunnel near Panmujom, South Korea 
and ended near Pyonggang, North Korea.  He related that an 
explosion killed two of the men.  He stated that South Korean 
civilians rescued him.  

By letter dated in August 2001, the veteran related that he 
had accepted the assignment in association with the 
inspection of the tunnel at the request of a Major by the 
name of "Stinbeck" or "Stinbouch," and that it was a 
secret mission.  He stated that he was told that if he were 
to ever reveal the mission it would be in violation of the 
cease-fire agreement.  He noted that he had been told to 
relinquish his dog tags and his Geneva Convention card.  He 
related that the only information that his fellow servicemen 
could provide was that he had been absent from the unit for 
some time.  

In a VA Form 9, received in February 2002, the veteran 
indicated that two people were killed in the tunnel explosion 
in North Korea.  He stated that he had been assigned to guard 
the boxcars of dead bodies.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service.  38 U.S.C.A.  1110 
(West 1991); 38 C.F.R. §§ 3.303(a) (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the September 1989 and May 2000 rating 
decisions of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
October 1989 and February 2002 statements of the case and in 
the October 1989 and August 1990 supplemental statements of 
the case.  The Board concludes that the discussions in the 
rating decisions and in the statements and supplemental 
statements of the case informed him of the information and 
evidence needed to substantiate the claim.  In August 2001, 
he was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letter dated in March 2002, 
he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
veteran.  

Analysis

In this case, the record establishes a current diagnosis of 
PTSD based on the veteran's report of experiences during 
service, to include having been trapped inside of a tunnel 
following an explosion, and having come into contact with 
piles of dead bodies.  Therefore, the claim for service 
connection for PTSD in this appeal must be decided based upon 
the question of whether the in-service stressor reported by 
the veteran and relied upon by the competent medical 
professional diagnosing PTSD occurred, as substantiated by 
credible supporting evidence.  That question involves both 
consideration of the facts as presented and the credibility 
of the evidence contained in the instant record.  The Court 
has held that, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of a recognizable 
stressor during service will vary depending on whether or not 
the appellant was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 
(2002).  In other words, an appellant's bare assertions that 
he "engaged in combat with the enemy" are not sufficient, 
by themselves, to establish this fact.  If the determination 
of combat status is affirmative, then (and only then), a 
second step requires that the appellant's lay testimony 
regarding claimed stressor must be accepted as conclusive as 
to their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
appellant's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki at 98 
(emphasis added).

In the instant case, there has been no assertion of combat.  
The Board notes that the veteran served in a combat zone; 
however, the veteran has clearly stated that he did not 
engage in combat with the enemy.  There is nothing to suggest 
that his being in a tunnel was associated with combat.  Thus, 
he is not entitled to the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002); § 3.304(f).  

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  As discussed above, however, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of credible 
supporting evidence of a stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  

The veteran has reported exposure to trauma.  The specific 
stressors upon which the November 1998 and November 1999 VA 
examiners diagnosed PTSD was the veteran's report of having 
been trapped inside of a tunnel following an explosion that 
killed those with him and of having encountered piles of dead 
bodies in railroad cars.  He stated that the tunnel incident 
occurred in the fall of 1953 and the railcar incident in 
about May 1964.  Regardless, the veteran did not identify 
specific facts such as an adequate name of the individual or 
a specific date on which the alleged incidents took place.  
The Board notes that the veteran's reports involve the deaths 
of unnamed foreign individuals and incidents involving non-
unit activities.  Thus, additional service records of the 
veteran, if available, would not aid in corroborating the 
claimed incidents.  Complicating the matter further is the 
veteran's report that one of the claimed stressors was the 
result of a secret mission.  The Board notes that the veteran 
has provided various accounts of the claimed stressors.  For 
example, in November 1998, the veteran stated that all three 
of the men with him in the tunnel were killed as a result of 
the explosion, whereas in August 2001, he stated that two of 
the three men were killed.  Regardless, VA made repeated 
requests for the veteran to provide specific information that 
would allow for a meaningful search in an attempt to verify 
the stressor.  

The veteran has not submitted, and no official agency has 
provided, evidence of the veteran having been exposed to 
trauma, to include having been trapped in a tunnel following 
an explosion or having come into contact with piles of dead 
bodies in association with guard duty of railroad cars.  
Absent specific information, such as dates, times, and names, 
these accounts are too vague to be verified.  There is no 
other credible supporting evidence of these stressors.  

Here the Board again emphasizes efforts made by RO personnel 
to obtain records that may corroborate his report of an 
incident.  The RO has been unsuccessful in obtaining 
information relevant to the claimed stressor upon which the 
diagnosis of PTSD is based.  The veteran himself has offered 
his own statements and testimony in support of the alleged 
stressful event, to include notation of such experiences as 
recorded by medical professionals in association with his 
claim for compensation.  A noncombat veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
credible supporting evidence that the claimed stressors 
actually occurred.  Cohen v. Brown, supra at 20 (citing 
Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  The Board also 
notes that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396.  

In conclusion, the Board has determined that there is no 
credible supporting evidence of the stressor upon which PTSD 
was diagnosed.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim and 
service connection is denied.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



